DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US 2,239,398).
Regarding claim 4, Palmer teaches a food-containing tray comprising: a first material layer 10 including a central section 14 and a number of foldable sections connected to the central section (Fig. 1); and a second material layer 11 applied over the first material layer to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (col 1 lines 30-33); wherein adjacent foldable sections are engageable with one another (Fig. 2), wherein a first foldable section includes at least one locking flap 26 thereon, the at least one locking flap engageable with at least one second foldable section 24, and wherein the at least one locking flap defines a gap between the at least one locking flap and the central section (Fig. 1), and wherein the second material layer covers at least part of the gap and the at least one locking flap (Fig. 1)  and is disposed at least partially between the at least one locking flap and the at least one second foldable section when the at least one locking flap is engaged with the at least one second foldable section (Figs. 2-3).
Regarding claim 5, Palmer teaches the second foldable section includes at least one slot 27 that is engageable with the at least one locking tab 26 (Fig. 4).
Regarding claim 7, Palmer teaches the foldable sections form leakproof corners having only two thicknesses of the first material layer (Fig. 3).

Claims 4-5 and 7-9, 11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttery (US 2,617,579).
Regarding claims 4 and 19, Buttery teaches a food-containing tray comprising: a first material layer 10 including a central section 1 and a number of foldable sections connected to the central section (Fig. 1); and a second material layer 12 applied over the first material layer to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (col 1 lines 11-16); wherein adjacent foldable sections are engageable with one another (Fig. 1), wherein a first foldable section 4 includes at least one locking flap 6 thereon, the at least one locking flap engageable with at least one second foldable section 2, and wherein the at least one locking flap defines a gap between the at least one locking flap and the central section (Figs. 4 and 7), and wherein the second material layer covers at least part of the gap and the at least one locking flap (Figs. 3 and 7)  and is disposed at least partially between the at least one locking flap and the at least one second foldable section when the at least one locking flap is engaged with the at least one second foldable section (Fig. 4).
Regarding claim 5, Buttery teaches the second foldable section 2 includes at least one slot 8 that is engageable with the at least one locking tab (Fig. 1).
Regarding claim 7, Buttery teaches the foldable sections form leakproof corners having only two thicknesses of the first material layer (Fig. 4).
Regarding claims 8-9, Buttery teaches the second material layer may be formed using a plastic film (col 2 lines 1-2) which is recyclable.
Regarding claims 11 and 20, Buttery teaches the second material layer is secured to the first material layer using an adhesive (col 2 lines 7-11).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkhouse (US 3,900,158).  Berkhouse teaches a food-containing tray comprising: a. a first material layer 10 including a central section 22 (Fig. 1) and a number of foldable sections connected to the central section; b. a second material layer 35 applied over the first material layer to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (col 2 lines 31-35); and c. at least one aperture 36 in the central section of the first material layer that extends completely through the central section of the first material layer and is covered by the second material layer (col 3 lines 50-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 4 above, and further in view of Hamblin (US 2007/0080200 A1). Buttery does not teach a stacking tab.  Hamblin teaches an analogous knock down tray formed around a central section 5 (Fig. 3) and teaches a locking assembly for securing the sidewalls in place where a first foldable section 7a includes at least one locking flap 9c thereon, the at least one locking flap engageable with at least one second foldable section 9a, and wherein the at least one locking flap defines a gap between the at least one locking flap and the central section (near gusset 21), and wherein the at least one second foldable section provides a stacking tab 9b over and spaced from the central section in the folded configuration (Fig. 1).  Hamblin teaches this locking arrangement allows a user to easily open the tray to provide better access to the food inside the tray (0010).  It would have been obvious to one of ordinary skill in the art to modify the structure of Buttery to use the locking panel arrangement of Hamblin for that purpose.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 4 above, and further in view of Stegner (US 2,837,261). Buttery does not teach the second material layer is formed of a cellulose material, but Palmer teaches the second layer may be formed using other materials that provide sealing (col 1 line 54-col 2 line 3). Stegner teaches an analogous container with a liner sheet and teaches it is known to use cellulose acetate (col 3 line 74-col 4 line 2). It would have been obvious to one having ordinary skill in the art to use a cellulose material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 11 above. Buttery does not teach any specific adhesive. It would have been obvious to one having ordinary skill in the art to use a thermally degradable adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 11 above, and further in view of Dunbar (US 2012/0228365 A1). Buttery does not teach use of a colored adhesive, though the examiner notes that any adhesive that isn’t completely clear inherently has some color to it. Dunbar teaches an envelope and teaches coloring a visible adhesive zone with colors and indicia for promotional purposes (0028- 0030). It would have been obvious to one of ordinary skill in the art to modify the structure of Buttery to create decorative adhesive zones as taught by Dunbar with the motivation of promoting a brand.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 4 above, and further in view of Mode (US 4,781,111) in view of Fitzgerald (US 3,520,441). Buttery does not teach tapered walls.  Mode teaches an analogous container and teaches it tapered walls are a known arrangement for this style of container so that assembled trays may nest when stacked (col 5 lines 1-7), but does not teach any specific tapering angle.  Fitzgerald teaches about frustoconical containers and teaches that these commonly include an angle that is seven degrees (col 1 lines 34-44). It would have been obvious to form the structure of Buttery using a 7 degree taper as taught by Mode and Fitzgerald with the motivation providing trays that can nest after being assembled.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buttery (US 2,617,579) as applied to claim 4 above, and further in view of Walling (US 2018/0118405 A1). Buttery teaches the foldable sections are separated from the central section by fold lines, but does not teach perforations. Walling teaches a container and teaches it is known to form fold lines as perforation lines to facilitate folding (0103). It would have been obvious to one of ordinary skill in the art to form the structure of Buttery using perforation lines as fold lines for that purpose.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks pgs. 6-7) against the rejection over Palmer (US 2,239,398), essentially arguing that Palmer cannot teach the claim 4 because the claim 4 requires flaps 24/26 to engage flap 19.  Applicant refers to the limitation “adjacent foldable sections” for the basis of this argument, arguing that elements 24 and 26 are not adjacent panels of a blank and so element 19 must be applied as one of the foldable sections.  The examiner disagrees.  Claim 4 is drawn to a tray, and Palmer teaches elements 24 and 26 overlap and interlock to form a tray, so they are adjacent in the tray format.  As the claim is drawn to a tray it is appropriate to apply  the tray form when describing panels as adjacent.
Applicant argues (Remarks pgs. 7-8) against the rejection over Buttery (US 2,617,579), arguing that Buttery does not teach the limitation “gap” because Buttery teaches a cut line.  The examiner finds argument unpersuasive.  The examiner relies on the broadest reasonable interpretation of gap to include the meaning “a break or space in an object or between two objects” (Oxford Languages), and this means a cut line is a gap, as it is a break between two panels.  While these are different words, the examiner finds no basis to say what exactly the difference between a gap and cut is.  The specification does state “gap or window 48”, but the specification does not contain any dimensions, minimums, or state any particular utility that this gap provides to serve as any basis for a minimum size that would render said gap distinct from a cut.  Buttery teaches a cut, but Buttery also does not teach any dimensions maximums, or state any particular utility that serves as a basis to render said cut distinct from a gap.  
Applicant argues (Remarks pgs. 8-9) against the rejection over Berkhouse (US 3,900,158) as it pertains to claim 19.  The examiner applied this rejection to cancelled claim 18 in error, and the examiner’s intention was to apply this rejection to claim 17.  Applicant’s argument as the rejection pertains to claim 19 is moot because Berkhouse is not applied against claim 19 and the arguments are directed at Berkhouse not teaching features that are not claimed in claim 17.
Applicant argues (Remarks pg. 10) against an application of Stegner (US 2,837,261) teaching a recited placement of the second material layer.  Applicant’s argument against Stegner is moot because has been relied upon for teaching of known materials for forming a barrier layer and not for it’s teaching of panel structure.
Applicant argues (Remarks pg. 11) against the rejection of claim 6, arguing that the arrangement of Hamblin (US 2007/0080200) corresponds to a different arrangement.  The examiner disagrees.  While Hamblin may have a different identification of which walls are end walls, one of ordinary skill in the art understands these structures are not limited to ‘end walls’ and are functional on any side walls.  One of ordinary skill understands that the locking structure is a locking panel extending from the top of one side wall that fold down to overlap and engage with corner flaps extending from adjacent side walls, and applying this locking structure to Buttery would mean that a stacking tab would extend from panel 2 of Buttery (US 2,617,579) because that is the appropriate location given the arrangement of the corner flaps.
Applicant argues (Remarks pgs. 11-13) against the remaining rejections under 35 USC 103, arguing the rejections should no longer apply as the rejections to parent claims should be withdrawn.  The rejections to the parent claims have not been withdrawn, so these rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734